Fourth Court of Appeals
                                     San Antonio, Texas
                                           January 7, 2022

                                        No. 04-21-00206-CV

                                    CR+ ENTERPRISES, INC.,
                                          Appellants

                                                  v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan Stanley ABS
   Capital I Inc. Trust 2006-NC4, Mortgage Pass-Through Certificates, Series 2006-NC4,
                                        Appellees

                    From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CI19332
                            Honorable Peter A. Sakai, Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On January 6, 2022, appellant Barco Realty, L.P. filed an unopposed second motion for
extension of time to file reply brief. The motion is GRANTED. Appellant’s reply brief is due no
later than January 18, 2022.

           It is so ORDERED on January 7, 2022.

                                                             PER CURIAM



           ATTESTED TO: ___________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT